       Case 4:21-cv-01557-YGR Document 1 Filed 03/04/21 Page 1 of 10


 1   Tanya E. Moore, SBN 206683
     MOORE LAW FIRM, P.C.
 2   300 South First Street Ste. 342
     San Jose, California 95113
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   E-mails: service@moorelawfirm.com;
              tanya@moorelawfirm.com
 5
     Attorney for Plaintiff
 6   Gerardo Hernandez
 7
 8
                                   UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10
11
     GERARDO HERNANDEZ,                                    )   No.
12                                                         )
                      Plaintiff,                           )   COMPLAINT ASSERTING DENIAL OF
13                                                         )   RIGHT OF ACCESS UNDER THE
             vs.                                           )   AMERICANS WITH DISABILITIES ACT
14                                                         )
     SUPREME AUTO CARE AND                                 )   FOR INJUNCTIVE RELIEF, DAMAGES,
15   TRANSMISSIONS INC. dba AAMCO OF                       )   ATTORNEYS’ FEES AND COSTS (ADA)
     FREMONT; THORNTON LLC;                                )
16                                                         )
                                                           )
17                    Defendants.                          )
                                                           )
18                                                         )
19                                                 I. SUMMARY

20           1.       This is a civil rights action by plaintiff GERARDO HERNANDEZ (“Plaintiff”)

21   for discrimination at the building, structure, facility, complex, property, land, development,

22   and/or surrounding business complex known as:

23                    AAMCO of Fremont
                      3670 Thornton Avenue
24                    Fremont, CA 94536
                      (hereafter “the Facility”)
25
26           2.       Plaintiff seeks damages, injunctive and declaratory relief, attorney fees and
27   costs, against SUPREME AUTO CARE AND TRANSMISSIONS INC. dba AAMCO OF
28   FREMONT and THORNTON LLC (hereinafter collectively referred to as “Defendants”),



     Hernandez v. Supreme Auto Care and Transmissions Inc., et al.
     Complaint
                                                     Page 1
       Case 4:21-cv-01557-YGR Document 1 Filed 03/04/21 Page 2 of 10


 1   pursuant to Title III of the Americans with Disabilities Act of 1990 (42 U.S.C. §§ 12101 et
 2   seq.) (“ADA”) and related California statutes.
 3                                           II.         JURISDICTION
 4             3.     This Court has original jurisdiction under 28 U.S.C. §§ 1331 and 1343 for ADA
 5   claims.
 6             4.     Supplemental jurisdiction for claims brought under parallel California law –
 7   arising from the same nucleus of operative facts – is predicated on 28 U.S.C. § 1367.
 8             5.     Plaintiff’s claims are authorized by 28 U.S.C. §§ 2201 and 2202.
 9                                                 III.     VENUE
10             6.     All actions complained of herein take place within the jurisdiction of the United
11   States District Court, Northern District of California, and venue is invoked pursuant to 28
12   U.S.C. § 1391(b), (c).
13                                                 IV.     PARTIES
14             7.     Defendants own, operate, and/or lease the Facility, and consist of a person (or
15   persons), firm, and/or corporation.
16             8.     Plaintiff is substantially limited in his ability to walk, and must use a wheelchair
17   for mobility. Consequently, Plaintiff is “physically disabled,” as defined by all applicable
18   California and United States laws, and a member of the public whose rights are protected by
19   these laws.
20                                                  V.      FACTS
21             9.     The Facility is open to the public, intended for non-residential use, and its
22   operation affects commerce. The Facility is therefore a public accommodation as defined by
23   applicable state and federal laws.
24             10.    Plaintiff lives within 15 miles of the Facility and visited the Facility on or about
25   August 19, 2020 to get his vehicle inspected. During his visit to the Facility, Plaintiff
26   encountered the following barriers (both physical and intangible) that interfered with, if not
27   outright denied, Plaintiff’s ability to use and enjoy the goods, services, privileges and
28   accommodations offered at the Facility:



     Hernandez v. Supreme Auto Care and Transmissions Inc., et al.
     Complaint
                                                     Page 2
       Case 4:21-cv-01557-YGR Document 1 Filed 03/04/21 Page 3 of 10


 1                    a)      Plaintiff could not locate any accessible parking or loading/unloading
 2                            area in the Facility’s parking lot. He had to park in a standard parking
 3                            stall instead, which lacked an access aisle. Plaintiff experienced
 4                            difficulty transferring onto his wheelchair because there was not enough
 5                            clear space next to his vehicle. He needed to get help from his girlfriend.
 6                    b)      Plaintiff could not find an accessible path of travel to reach the Facility
 7                            entrance from his parking space or from the public sidewalk. Plaintiff’s
 8                            girlfriend had to help push his wheelchair up over the curb as there was
 9                            no ramp. When leaving, Plaintiff’s girlfriend had to help him again, and
10                            he was afraid of falling out of his wheelchair while wheeling down over
11                            the curb.
12                    c)      The Facility did not have a clear space for a wheelchair in the waiting
13                            area. Plaintiff had to wait in the middle of the reception area making him
14                            uncomfortable as he was in the way of other customers.
15           11.      The barriers identified in paragraph 10 herein are only those that Plaintiff
16   personally encountered. Plaintiff is presently unaware of other barriers which may in fact exist
17   at the Facility and relate to his disabilities. Plaintiff will seek to amend this Complaint once
18   such additional barriers are identified as it is Plaintiff’s intention to have all barriers which
19   exist at the Facility and relate to his disabilities removed to afford him full and equal access.
20           12.      Plaintiff was, and continues to be, deterred from visiting the Facility because
21   Plaintiff knows that the Facility’s goods, services, facilities, privileges, advantages, and
22   accommodations were and are unavailable to Plaintiff due to Plaintiff’s physical disabilities.
23   Plaintiff enjoys the goods and services offered at the Facility, and will return to the Facility
24   once the barriers are removed.
25           13.      Defendants knew, or should have known, that these elements and areas of the
26   Facility were inaccessible, violate state and federal law, and interfere with (or deny) access to
27   the physically disabled. Moreover, Defendants have the financial resources to remove these
28   barriers from the Facility (without much difficulty or expense), and make the Facility



     Hernandez v. Supreme Auto Care and Transmissions Inc., et al.
     Complaint
                                                     Page 3
          Case 4:21-cv-01557-YGR Document 1 Filed 03/04/21 Page 4 of 10


 1   accessible to the physically disabled. To date, however, Defendants refuse to either remove
 2   those barriers or seek an unreasonable hardship exemption to excuse non-compliance.
 3            14.     At all relevant times, Defendants have possessed and enjoyed sufficient control
 4   and authority to modify the Facility to remove impediments to wheelchair access and to
 5   comply with the 1991 ADA Accessibility Guidelines and/or the 2010 ADA Standards for
 6   Accessible Design. Defendants have not removed such impediments and have not modified the
 7   Facility to conform to accessibility standards. Defendants have intentionally maintained the
 8   Facility in its current condition and have intentionally refrained from altering the Facility so
 9   that it complies with the accessibility standards.
10            15.     Plaintiff further alleges that the (continued) presence of barriers at the Facility is
11   so obvious as to establish Defendants’ discriminatory intent. On information and belief,
12   Plaintiff avers that evidence of this discriminatory intent includes Defendants’ refusal to adhere
13   to relevant building standards; disregard for the building plans and permits issued for the
14   Facility; conscientious decision to maintain the architectural layout (as it currently exists) at the
15   Facility; decision not to remove barriers from the Facility; and allowance that Defendants’
16   property continues to exist in its non-compliant state. Plaintiff further alleges, on information
17   and belief, that the Facility is not in the midst of a remodel, and that the barriers present at the
18   Facility are not isolated or temporary interruptions in access due to maintenance or repairs.
19                                           VI.      FIRST CLAIM
20                                   Americans with Disabilities Act of 1990
21                                Denial of “Full and Equal” Enjoyment and Use
22            16.     Plaintiff re-pleads and incorporates by reference the allegations contained in
23   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
24            17.     Title III of the ADA holds as a “general rule” that no individual shall be
25   discriminated against on the basis of disability in the full and equal enjoyment (or use) of
26   goods, services, facilities, privileges, and accommodations offered by any person who owns,
27   operates, or leases a place of public accommodation. 42 U.S.C. § 12182(a).
28   //



     Hernandez v. Supreme Auto Care and Transmissions Inc., et al.
     Complaint
                                                     Page 4
          Case 4:21-cv-01557-YGR Document 1 Filed 03/04/21 Page 5 of 10


 1            18.     Defendants discriminated against Plaintiff by denying Plaintiff “full and equal
 2   enjoyment” and use of the goods, services, facilities, privileges and accommodations of the
 3   Facility during each visit and each incident of deterrence.
 4                       Failure to Remove Architectural Barriers in an Existing Facility
 5            19.     The ADA specifically prohibits failing to remove architectural barriers, which
 6   are structural in nature, in existing facilities where such removal is readily achievable. 42
 7   U.S.C. § 12182(b)(2)(A)(iv).
 8            20.     When an entity can demonstrate that removal of a barrier is not readily
 9   achievable, a failure to make goods, services, facilities, or accommodations available through
10   alternative methods is also specifically prohibited if these methods are readily achievable. Id.
11   § 12182(b)(2)(A)(v).
12            21.     Here, Plaintiff alleges that Defendants can easily remove the architectural
13   barriers at the Facility without much difficulty or expense, that the cost of removing the
14   architectural barriers does not exceed the benefits under the particular circumstances, and that
15   Defendants violated the ADA by failing to remove those barriers, when it was readily
16   achievable to do so.
17            22.     In the alternative, if it was not “readily achievable” for Defendants to remove
18   the Facility’s barriers, then Defendants violated the ADA by failing to make the required
19   services available through alternative methods, which are readily achievable.
20                              Failure to Design and Construct an Accessible Facility
21            23.     Plaintiff alleges on information and belief that the Facility was designed and
22   constructed (or both) after January 26, 1993 – independently triggering access requirements
23   under Title III of the ADA.
24            24.     The ADA also prohibits designing and constructing facilities for first occupancy
25   after January 26, 1993, that aren’t readily accessible to, and usable by, individuals with
26   disabilities when it was structurally practicable to do so. 42 U.S.C. § 12183(a)(1).
27   //
28   //



     Hernandez v. Supreme Auto Care and Transmissions Inc., et al.
     Complaint
                                                     Page 5
          Case 4:21-cv-01557-YGR Document 1 Filed 03/04/21 Page 6 of 10


 1            25.      Here, Defendants violated the ADA by designing and constructing (or both) the
 2   Facility in a manner that was not readily accessible to the physically disabled public –
 3   including Plaintiff – when it was structurally practical to do so. 1
 4                                     Failure to Make an Altered Facility Accessible
 5            26.      Plaintiff alleges on information and belief that the Facility was modified after
 6   January 26, 1993, independently triggering access requirements under the ADA.
 7            27.      The ADA also requires that facilities altered in a manner that affects (or could
 8   affect) its usability must be made readily accessible to individuals with disabilities to the
 9   maximum extent feasible. 42 U.S.C. § 12183(a)(2). Altering an area that contains a facility’s
10   primary function also requires making the paths of travel, bathrooms, telephones, and drinking
11   fountains serving that area accessible to the maximum extent feasible. Id.
12            28.      Here, Defendants altered the Facility in a manner that violated the ADA and
13   was not readily accessible to the physically disabled public – including Plaintiff – to the
14   maximum extent feasible.
15                                  Failure to Modify Existing Policies and Procedures
16            29.      The ADA also requires reasonable modifications in policies, practices, or
17   procedures, when necessary to afford such goods, services, facilities, or accommodations to
18   individuals with disabilities, unless the entity can demonstrate that making such modifications
19   would fundamentally alter their nature. 42 U.S.C. § 12182(b)(2)(A)(ii).
20            30.      Here, Defendants violated the ADA by failing to make reasonable modifications
21   in policies, practices, or procedures at the Facility, when these modifications were necessary to
22   afford (and would not fundamentally alter the nature of) these goods, services, facilities, or
23   accommodations.
24   //
25   //
26   //
27
     1
      Nothing within this Complaint should be construed as an allegation that Plaintiff is bringing this action as a
28
     private attorney general under either state or federal statutes.




     Hernandez v. Supreme Auto Care and Transmissions Inc., et al.
     Complaint
                                                     Page 6
       Case 4:21-cv-01557-YGR Document 1 Filed 03/04/21 Page 7 of 10


 1                                       Failure to Maintain Accessible Features
 2              31.   Defendants additionally violated the ADA by failing to maintain in operable
 3   working condition those features of the Facility that are required to be readily accessible to and
 4   usable by persons with disabilities.
 5              32.   Such failure by Defendants to maintain the Facility in an accessible condition
 6   was not an isolated or temporary interruption in service or access due to maintenance or
 7   repairs.
 8              33.   Plaintiff seeks all relief available under the ADA (i.e., injunctive relief, attorney
 9   fees, costs, legal expense) for these aforementioned violations. 42 U.S.C. § 12205.
10                                          VII.    SECOND CLAIM
11                                                   Unruh Act
12              34.   Plaintiff re-pleads and incorporates by reference the allegations contained in
13   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
14              35.   California Civil Code § 51 states, in part, that: All persons within the
15   jurisdiction of this state are entitled to the full and equal accommodations, advantages,
16   facilities, privileges, or services in all business establishments of every kind whatsoever.
17              36.   California Civil Code § 51.5 also states, in part that: No business establishment
18   of any kind whatsoever shall discriminate against any person in this state because of the
19   disability of the person.
20              37.   California Civil Code § 51(f) specifically incorporates (by reference) an
21   individual’s rights under the ADA into the Unruh Act.
22              38.   Defendants’ aforementioned acts and omissions denied the physically disabled
23   public – including Plaintiff – full and equal accommodations, advantages, facilities, privileges
24   and services in a business establishment (because of their physical disability).
25              39.   These acts and omissions (including the ones that violate the ADA) denied,
26   aided or incited a denial, or discriminated against Plaintiff by violating the Unruh Act.
27              40.   Plaintiff was damaged by Defendants’ wrongful conduct, and seeks statutory
28   minimum damages of $4,000 for each offense.



     Hernandez v. Supreme Auto Care and Transmissions Inc., et al.
     Complaint
                                                     Page 7
         Case 4:21-cv-01557-YGR Document 1 Filed 03/04/21 Page 8 of 10


 1              41.      Plaintiff also seeks to enjoin Defendants from violating the Unruh Act (and
 2   ADA), and recover reasonable attorneys’ fees and costs incurred under California Civil Code
 3   § 52(a).
 4                                                VIII. THIRD CLAIM
 5                              Denial of Full and Equal Access to Public Facilities
 6              42.      Plaintiff re-pleads and incorporates by reference the allegations contained in
 7   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
 8              43.      Health and Safety Code § 19955(a) states, in part, that: California public
 9   accommodations or facilities (built with private funds) shall adhere to the provisions of
10   Government Code § 4450.
11              44.      Health and Safety Code § 19959 states, in part, that: Every existing (non-
12   exempt) public accommodation constructed prior to July 1, 1970, which is altered or
13   structurally repaired, is required to comply with this chapter.
14              45.      Plaintiff alleges the Facility is a public accommodation constructed, altered, or
15   repaired in a manner that violates Part 5.5 of the Health and Safety Code or Government Code
16   § 4450 (or both), and that the Facility was not exempt under Health and Safety Code § 19956.
17              46.      Defendants’ non-compliance with these requirements at the Facility aggrieved
18   (or potentially aggrieved) Plaintiff and other persons with physical disabilities. Accordingly,
19   Plaintiff seeks injunctive relief and attorney fees pursuant to Health and Safety Code § 19953.
20                                          IX.      PRAYER FOR RELIEF
21              WHEREFORE, Plaintiff prays judgment against Defendants, and each of them, for:
22              1.       Injunctive relief, preventive relief, or any other relief the Court deems proper.
23              2.       Statutory minimum damages under section 52(a) of the California Civil Code
24                       according to proof.
25              3.       Attorneys’ fees, litigation expenses, and costs of suit. 2
26              4.       Interest at the legal rate from the date of the filing of this action.
27
     2
28       This includes attorneys’ fees under California Code of Civil Procedure § 1021.5.




     Hernandez v. Supreme Auto Care and Transmissions Inc., et al.
     Complaint
                                                     Page 8
       Case 4:21-cv-01557-YGR Document 1 Filed 03/04/21 Page 9 of 10


 1           5.       For such other and further relief as the Court deems proper.
 2
     Dated: March 4, 2021                               MOORE LAW FIRM, P.C.
 3
 4                                                      /s/ Tanya E. Moore
                                                        Tanya E. Moore
 5                                                      Attorney for Plaintiff
 6                                                      Gerardo Hernandez

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Hernandez v. Supreme Auto Care and Transmissions Inc., et al.
     Complaint
                                                     Page 9
      Case 4:21-cv-01557-YGR Document 1 Filed 03/04/21 Page 10 of 10


 1
                                               VERIFICATION
 2
 3
             I, GERARDO HERNANDEZ, am the plaintiff in the above-entitled action. I have read
 4
     the foregoing Complaint and know the contents thereof. The same is true of my own
 5
     knowledge, except as to those matters which are therein alleged on information and belief, and
 6
     as to those matters, I believe them to be true.
 7
             I verify under penalty of perjury that the foregoing is true and correct.
 8
 9
10
     Dated: March 3, 2021                               /s/ Gerardo Hernandez
11                                                      Gerardo Hernandez
12
13           I attest that the original signature of the person whose electronic signature is shown
     above is maintained by me, and that his concurrence in the filing of this document and
14   attribution of his signature was obtained.
15                                                      /s/ Tanya E. Moore
16                                                      Tanya E. Moore
                                                        Attorney for Plaintiff,
17                                                      GERARDO HERNANDEZ
18
19
20
21
22
23
24
25
26
27
28



     Hernandez v. Supreme Auto Care and Transmissions Inc., et al.
     Complaint
                                                     Page 10
